Exhibit 10.43

 

Cardtronics, Inc.

Annual Executive Cash Incentive Plan

 

 

Stockholders of Cardtronics, Inc. (the “Company”) approved the Amended and
Restated 2007 Stock Incentive Plan (the “Plan”).  The principal objectives of
the Plan were to provide a means through which the Company: (i) could attract
able persons to serve as employees or directors of the Company; and (ii) provide
such individuals with incentive and reward opportunities designed to enhance the
long term profitable growth of the Company and its Affiliates.  In furtherance
of those objectives, the Compensation Committee (the “Committee”) has adopted
the following Annual Executive Cash Incentive Plan (the “AECIP”) to provide for
annual incentive awards pursuant to the Plan.

 

All capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

 

Members of the Cardtronics, Inc. (Cardtronics or the Company) leadership team
that are designated by the Company as participants are eligible to participate
in the AECIP.   The AECIP has been designed to include certain performance
thresholds and metrics focused on Company,  Division, and Individual performance
to ensure the Company is measuring and rewarding its executive leadership team
on critical business drivers that they influence.

 

I. Plan Mechanics

 

Two components factor into the calculation of a participant’s earned AECIP
award:

A.Performance Qualifiers:  Minimum levels of Company performance that must be
attained in order for AECIP payouts to occur.

B.Performance Metrics:  Specific levels of Company, Division or Individual
performance achievement that the AECIP is designed to reward.

i.Each Metric will be expressed in terms of Threshold, Target, and Maximum
Performance achievement levels. 

ii.Performance below Threshold will result in no incentive earned for that
metric.  Performance at threshold will result in 50% of designated incentive to
be earned for that metric. 

iii. Performance at Target will result in 100% of incentive to be earned for
that metric. 

iv.Performance at Maximum achievement will result in 150% to 200% of incentive
to be earned by the individual for that metric based on participant
responsibilities, achievement difficulty and impact on company performance. 

v.Results will be interpolated between achievement levels.





1

 

--------------------------------------------------------------------------------

 

 



II. Performance Qualifiers

 

For any AECIP to be payable, all three of the following performance qualifiers
must be met:

A.Cardtronics must achieve the Threshold level of its fiscal year corporate
Adjusted Operating Income. 

B.Cardtronics must be compliant with all material public company regulations and
reporting requirements for its fiscal year.

C.The participant must achieve the minimum performance standards established by
his superior and/or the Board.

 

Upon attainment of these qualifiers, each Plan metric is then evaluated
independently for achievement and earnings under this Plan.

 

III. Participants & Groupings

 

A member of the Company’s leadership team shall become an eligible participant
in the AECIP immediately upon being designated by the Company to participate in
the AECIP.  Eligibility for, or participation in, the AECIP shall in no way
guarantee an individual’s eligibility for, or participation in, any subsequent
year cash incentive plan, if any.

 

The Cardtronics AECIP participants have been placed into one of
three groups, which reflect their ability to control the results of the metrics
assigned to each group.  The three participant groups are: 

A. Global Only.   These metrics represent the consolidated fiscal year results
as per the Company’s public reporting.

i. Metrics for this Group are Global Adjusted Operating Income (50% weight) and
Global Adjusted Total Revenues (50% weight). 

B.Global/Division. These metrics represent performance of Global results and
designated Division results.

i.Division Management: Metrics for this Group will be equally weighted between
Global (50% weight) and Designated Division Business Results (50% weight).

C. For those Executives without Division management responsibilities, metrics
will be weighted 70% Global Results and 30% Individual Goals/Objectives. 





2

 

--------------------------------------------------------------------------------

 

 



IV. Performance Metrics

 

The AECIP rewards the achievement of performance on key metrics that are
critical to Cardtronics’ continued success.  For the AECIP, metrics are:

A. Global Metrics:

i. Global Total Revenues: Defined as “Total Revenues” per GAAP as reported in
the Company’s 10-K for the calendar year.

ii. Global Adjusted Operating Income: Defined as “Income from Operations” per
GAAP as reported in the Company’s 10-K for the calendar year, plus “Loss on
Disposal of Assets”, “Stock-based Compensation Expense”, and other adjustments
as reported in the Reconciliation of Non-GAAP Measures included in the Company’s
10-K for the calendar year.

B. Division Metrics:

i. Division Total Revenues: Defined as “Total Revenues” per GAAP as reported in
the divisional financial statements for the calendar year, calculated in the
same fashion as in the consolidated financial statements in the Company’s 10-K. 

ii. Division Adjusted Operating Income: Defined as “Income From Operations” per
GAAP as reported in the financial statements for the relevant division for the
calendar year, plus “Loss on Disposal of Assets”, “Stock-based Compensation
Expense”, and other adjustments as reported in the division’s financial
statements for the calendar year; calculated in the same fashion as in the
Reconciliation of Non-GAAP Measures included in the Company’s 10-K.

C. Individual Goals-Measurable performance based objectives contributing to
overall business performance.

 

V. Recoupment Policy

 

It is Cardtronics’ policy that cash bonuses paid to executives are subject to
recoupment if the operating or financial results used to calculate the bonus are
later restated.  Under this policy, an executive who engages in fraud or other
misconduct leading to the restatement is required to repay any cash bonus paid
for the period in question.

 

VI. Discretion and Administrative Authority 

 

While the intent is to determine bonuses in accordance with the calculations
defined by the AECIP, the Chief Executive Officer and the Committee retain the
discretion to adjust the bonus determinations for the performance period
relative to the performance targets.  However, with respect to persons
determined to be Covered Employees by the Committee, the Committee shall have
the authority to use negative discretion to reduce final payouts based on other
factors such as total individual performance but the Committee may not exercise
discretion to increase the amount payable to a Covered Employee (in excess of
the amount payable in accordance with the calculations defined by the AECIP).  
 Final bonus awards will be determined based on the funds available.

 





3

 

--------------------------------------------------------------------------------

 

 

The Committee shall generally oversee the administration of the Plan.  The
Committee shall have complete control and authority to determine the rights and
benefits of all claims, demands and actions arising out of the provisions of the
AECIP of any participant, deceased participant, or other person having or
claiming to have any interest under the AECIP.  The Committee shall have
complete discretion to interpret the AECIP and to decide all matters under the
plan.  Such interpretation and decision shall be final, conclusive and binding
on all participants and any person claiming under or through any participant, in
the absence of clear and convincing evidence that the Committee acted
arbitrarily and capriciously.  Any individual serving as a member of the
Committee who is a participant will not vote or act on any matter pertaining
solely to himself.  When making a determination or calculation, the Committee
shall be entitled to rely on information furnished by a participant, a
participant’s estate, or the Company.

 

VII. Performance Level Achievement Calculation

 

The Performance Levels described in the AECIP represent the Company’s business
as of January 1st of the calendar year.    The Committee has approved the
following categories of Adjustments to Actual Performance for the purpose of
calculating performance under this Plan. Certain adjustments may already be
incorporated in Adjusted Operating Income, and it is not intended that the same
adjustment be made twice.

A. Currency Exchange Rate Adjustments—Currency Exchange Rate Adjustments will be
applied to actual results having the effect of neutralizing changes (i.e., no
positive or negative impact) in exchange rates when results are determined as
compared to exchange rates in effect when Targets (budgets) were
established.  Adjustment will be applied to both Revenue and Adjusted Operating
Income metrics.

B. Acquisition and Strategic Investment Performance Adjustments—Actual results
relative to any acquisitions involving annual revenues in excess of 1% of prior
year consolidated revenues or Strategic Investments involving capital
expenditures in excess of 10% of the current year capital budget will be
adjusted by subtracting the Board approved business case for each
acquisition/investment under procedures approved by the Compensation Committee,
thus rewarding management for better than business case performance and holding
management accountable for less than business case performance in calculating
incentives earned.  Adjustment will be applied as required to both Revenue and
Adjusted Operating Income metrics. Transaction costs for such acquisitions will
be considered as an add-back to profitability. 

C. Acquisition costs for acquisitions closed in the period  that have revenues
less than 1% of prior year consolidated revenues will not be considered as an
add-back except in unusual circumstances and with the concurrence of the
Compensation Committee.

D. Costs relative to acquisitions not closed in the period will be considered as
an add-back. 

E. Other adjustments that the Compensation Committee deems appropriate.  Any
specific adjustment to Company performance for the purpose of determining earned
incentives under the AECIP must be approved by the Committee. 

The AECIP constitutes a mere promise by the Company to make payments in
accordance with the terms of the AECIP, and participants and beneficiaries shall
have the status of general unsecured creditors of the Company.  Nothing in the
AECIP will be construed to give any



4

 

--------------------------------------------------------------------------------

 

 

employee or any other person rights to any specific assets of the Company or of
any other person.

VIII. Taxation

 

The Company may, in its discretion, require the participant to pay in cash to
the Company the amount that the Company deems necessary to satisfy its current
or future obligation to withhold federal, state or local income or other taxes
that the participant incurs as a result of a bonus payout pursuant to the
AECIP.  With respect to any required tax withholding, the Company may withhold
from the participant’s payment the amount necessary to satisfy its obligation to
withhold taxes.  

 

IX.Limitation of Employee’s Rights

 

Nothing contained in the AECIP shall (a) confer upon any person a right to be
employed or to continue in the employ of the Company, (b) interfere in any way
with the right of the Company to terminate the employment of a participant at
any time, with or without cause and with or without prior notice, without regard
to the effect such discharge would have on the participant’s interest in the
Plan, or (c) confer upon any participant any of the rights of a member or
manager of the Company.

 

X. Release

 

Any payment to any participant in accordance with the provisions of the AECIP
shall, to the extent thereof, be in full satisfaction of all claims against the
Company and the Committee under the AECIP, and the Committee may require such
participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.

 

XI. Effective Date

 

The AECIP is effective as of January 1st of the calendar year.    If bonuses are
paid, audited financial results for the year ended will be used to calculate the
bonus payout.  As a result, any payment of bonuses will be made after  the
results of the Company’s audit are substantially finalized, but no later than
March 15th of the following year to meet corporate expense deductibility
requirements.  Participants are required to be employed by the Company or any of
its affiliates through December 31st of the calendar year in order to be
eligible for payment. 

 

 

 

 

 

 

 





5

 

--------------------------------------------------------------------------------

 

 



Exhibit “A”

2013 Performance Levels

 

Global Targets (in thousands)

 

Threshold

Target

Maximum

Adjusted Total Revenues

$830,417

$847,364

$881,259

Adjusted Operating Income

$114,525

$119,297

$128,841

 

US Business Division Targets (in thousands)

 

Threshold

Target

Maximum

Adjusted Total Revenues

$659,448

$672,906

$699,822

Adjusted Operating Income

$113,827

$118,570

$128,056

 

 

UK Business Division Targets (in thousands and in pounds sterling)

 

Threshold

Target

Maximum

Adjusted Total Revenues

£75,287

£77,615

£81,496

Adjusted Operating Income

£0

£344

£1,548

 

 

 



6

 

--------------------------------------------------------------------------------